Citation Nr: 0116181	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  99-06 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for osteoarthritis 
of the lumbar spine, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to an increased evaluation for osteoarthritis 
of the thoracic spine, to include the issue of whether the 
reduction from 20 percent to 10 percent was proper. 

3.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right radius.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945 and from August to December 1946.  His appeal 
arises from rating decisions of the Regional Office (RO) in 
Louisville, Kentucky, which adjudicated claims involving 
ratings assigned for his service-connected osteoarthritis of 
the lumbar spine, osteoarthritis of the thoracic spine, and 
residuals of a fracture of the right radius.

The January 1999 rating decision on appeal also denied the 
veteran's claim of entitlement to a compensable evaluation 
for a disability due to residuals of an appendectomy.  At a 
hearing held in April 1999, however, the veteran indicated 
that he no longer wished to appeal that decision.  Therefore, 
that issue is dismissed without prejudice.  See 38 C.F.R. § 
20.204(c) (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the issues on appeal has been obtained by 
the RO, and no further development is necessary to comply 
with the Veterans Claims Assistance Act of 2000.

2.  The veteran's osteoarthritis of the lumbar spine causes 
severe limitation of motion, but is not characterized by 
ankylosis or pronounced intervertebral disc syndrome.

3.  The veteran's osteoarthritis of the thoracic spine causes 
limitation of motion but does not cause ankylosis.  X-ray 
examination in March 1997 showed no evidence of any fracture 
or dislocation of the spine. 

4.  The veteran's residuals of a fracture of the right radius 
are manifested primarily by subjective complaints of pain and 
weakness in the joint and slight limitation of motion.  The 
right wrist is not ankylosed.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for osteoarthritis of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5292 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for osteoarthritis of the thoracic spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5291 (2000).

3.  The criteria for a 10 percent evaluation for residuals of 
a fracture of the right radius have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991& Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5215 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection has been established for osteoarthritis of 
the thoracic spine, osteoarthritis of the lumbar spine, and 
residuals of a fracture of the right radius.  In a January 
1999 rating decision, the RO denied the veteran's claims for 
increased evaluations for each of these disabilities, and 
continued the 20 percent evaluation for his osteoarthritis of 
the lumbar spine, the 20 percent evaluation for his 
osteoarthritis of the thoracic spine, and the noncompensable 
(zero percent) evaluation for his residuals of a fracture of 
the right radius.  In a June 1999 rating decision, the RO 
increased the evaluation for the veteran's osteoarthritis of 
the lumbar spine to 40 percent and reduced the evaluation for 
his osteoarthritis of the thoracic spine to 10 percent.  Both 
the increase and the reduction were made effective from the 
date of claim in June 1998. 

I.  Duty to Assist

The VA has a duty to assist the veteran in developing facts 
which are pertinent to that claim.  In November 2000, the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (the "VCAA") became law, and substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of procedures for advising the 
claimant and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  Where 
the law or regulations governing a claim change after the 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the VCAA notice and 
assistance provisions.  The record includes several recent VA 
examination reports as well as VA treatment reports.  The 
veteran has been afforded two personal hearings in which he 
testified concerning the severity of each of the disabilities 
on appeal.  Moreover, the Board concludes that the 
discussions in the rating decisions, statement of the case, 
and letters from the RO have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought.  As such, 
compliance with VA's notification requirements have been met.  

The Board finds that the current record is adequate to allow 
for equitable review of the veteran's claims and that no 
further action is necessary to meet the requirements of the 
VCAA.  Accordingly, under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

II.  Osteoarthritis of the Lumbar and Thoracic Spine

The record shows that the veteran was involved in a motor 
vehicle accident in November 1943 while on active duty, 
whereby he sustained injuries to both his thoracic and lumbar 
spine.  As a result, service connection was established for 
residuals of a fracture of the 11th vertebra and arthritis of 
the thoracic and lumbar spine.  

This appeal arises from the veteran's claims of entitlement 
to evaluations in excess of 20 percent for each of his 
disabilities involving the thoracic and lumbar spine.  The 
January 1999 rating decision on appeal denied his claims and 
continued the 20 percent evaluations.  In June 1999, a 
hearing officer at the RO issued a decision granting an 
increased evaluation to 40 percent for the veteran's 
disability due to osteoarthritis of the lumbar spine, but 
decreased his disability evaluation due to osteoarthritis of 
the thoracic spine to 10 percent.  Thus, the issues before 
the Board include (1) entitlement to an evaluation in excess 
of 40 percent for osteoarthritis of the lumbar spine, and (2) 
entitlement to an increased evaluation for osteoarthritis of 
the thoracic spine, to include the issue of whether the 
reduction from 20 percent to 10 percent was proper.

A.  Factual Background

By way of background, the veteran underwent a VA orthopedic 
examination in March 1997 to assess his disability due to 
right shoulder pain.  At that time, the veteran said he had 
been ambulating with a cane for the past two years due to 
arthritis of the spine and because he felt unsteady on his 
feet.  The examiner pointed out, however, that the veteran 
had been using a cane since he underwent a total knee 
replacement in November 1996.  X-rays of the spine revealed 
moderately severe hypertrophic spondylosis of the middle and 
lower portion of the dorsal spine, as well as calcification 
of multiple intervertebral discs.  There was no evidence of 
any fracture or dislocation.

At a VA orthopedic examination in August 1998, the veteran 
reported mild to moderate pain most of the time from the 
lower back to the base of the neck.  He described the pain as 
a dull ache, which increased with walking one to two blocks.  
He also reported stiffness in his back that increased after 
sitting for 30 minutes or after sitting in a car for one 
hour.  He said the pain was worse after getting out of a 
chair or out of a car, but lessened as he moved around.  He 
described weakness and fatigability of his back, and reported 
increased pain every two to three days.  He said he had a 
back brace but only wore it in the car.  He also said he used 
a cane because of his status post left knee replacement for 
degenerative joint disease.  He denied loss of control of his 
bowels or bladder.  

Upon physical examination, there was no spasm of the back 
muscles, and no postural abnormalities or fixed deformities.  
Tenderness was present along the left lumbar paraspinals, the 
right lower thoracic paraspinous, and over the lower thoracic 
spine.  Otherwise, the musculature of the back was normal.  
Range of motion testing showed forward flexion to 45 degrees, 
backward extension to 25 degrees, lateral bending to 15 
degrees on the left and 12 degrees on the right, and rotation 
to 15 degrees on the left and 20 degrees on the right.  
Objective evidence of pain was observed at the end of motion 
with flexion and extension, but no pain was present with 
lateral bending or rotation to either side.  Strength was 5/5 
throughout, except for 4/5 at the left knee with extension 
and flexion.  Sensation was normal.  He was able to raise up 
on his heels and toes, but said it bothered his knees.  He 
did not want to walk on his heels and toes or do a deep knee 
bend due to his knee problems.  Patellar reflexes were 2+, 
while reflexes of other extremities could not be elicited.  
The great toes were down going.  He had a negative straight 
leg raise and a negative knee extension.  The examiner 
concluded with a diagnosis of osteoarthritis of the thoracic 
and lumbar spine. 

At his April 1999 RO hearing, the veteran reported a shooting 
pain along his entire spine which radiated down both hips.  
He said he usually wore a back brace while driving and if he 
was going to be on his feet for prolonged periods.  He stated 
that he was on several medications for pain and used a 
transcutaneous electrical nerve stimulation (TENS) unit.  He 
rated the pain between 7 and 8 on a pain scale of 1 to 10, 
with occasional flare-ups causing pain to reach 10.  He said 
he was able to move from side to side but was unable to 
squat.  He indicated that he could not lift objects over 10 
pounds.  He explained that he was unable to pick up objects 
off the floor and used a device that enabled him to put socks 
on his feet.  

An August 1999 VA outpatient treatment report noted the 
veteran's complaints of sudden onset of back pain with 
radiation down the left leg.  The diagnosis was severe 
osteoarthritis of the lumbosacral spine with sudden onset of 
left radiculopathy.  An MRI performed in September 1999 
revealed multilevel degenerative changes, central stenosis at 
L1-2, and multilevel foraminal stenosis at L4-5.  

At a February 2001 hearing before the undersigned member of 
the Board, the veteran reported increased back pain with 
activity and standing for prolonged periods.  He said it was 
impossible to lift anything over 20 pounds, and said he still 
used a device to put his socks on.  He said he also had 
trouble getting out of a chair and out of the bathtub.  He 
reported instability of both legs which caused him to fall 
down.  He related an incident in which he recently fell in a 
store parking lot after his legs collapsed.  He stated that 
he still used a back brace, but only while driving on long 
trips because it bothered his stomach.  He said he was forced 
to retire in 1986 because of his disabilities.

B.  Analysis

The Board notes that under the laws administered by VA, 
disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The pertinent rating 
criteria will be discussed below, as appropriate.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R.       § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 
Vet. App. 49, 55-57 (1990).

1.  Osteoarthritis of the Lumbar Spine

The veteran's osteoarthritis of the lumbar spine is currently 
evaluated as 40 percent disabling under Diagnostic Codes 5010 
and 5292.  Diagnostic Code 5010 provides that arthritis due 
to trauma will be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  A 40 percent evaluation is 
the maximum evaluation assignable under Diagnostic Code 5292 
for severe limitation of motion of the lumbar spine in the 
absence of evidence of ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  As no greater benefit can flow to the 
veteran under this diagnostic code, the Board must determine 
whether any other applicable diagnostic code warrants an 
increased evaluation for this disability.

The Board has carefully considered application of Diagnostic 
Code 5293, which pertains to intervertebral disc syndrome.  
Under that provision, a 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  However, no 
medical evidence in this case shows that the veteran suffers 
from pronounced intervertebral disc syndrome.  The Board 
notes that physical examination in August 1998 noted that the 
veteran's toes were down going and that reflexes, other than 
patellar reflexes, could not be elicited.  Nevertheless, 
patellar reflexes were 2+, and the only diagnosis provided 
was osteoarthritis of the thoracic and lumbar spine.  The 
examiner identified no diagnosis pertaining to intervertebral 
disc syndrome.  Under these circumstances, Diagnostic Code 
5293 affords no basis for an evaluation in excess of 40 
percent for the veteran's disability due to osteoarthritis of 
the lumbar spine.

Moreover, in the absence of evidence of a fractured lumbar 
vertebra (Diagnostic Code 5285) or ankylosis of the lumbar 
spine (Diagnostic Codes 5286 and 5289), there is no basis for 
assignment of an evaluation in excess of the currently 
assigned 40 percent under any other code provision.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 (2000).  
The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 204-05.  However, where, 
as in this case, a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a higher rating under 38 C.F.R. 
§ 4.40 and 4.45 is not warranted.  See Johnston v. Brown, 10 
Vet. App. 80 (1997). 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
evaluation in excess of 40 percent for osteoarthritis of the 
lumbar spine.  Therefore, there is not an approximate balance 
of positive and negative evidence to which the benefit-of-
the-doubt standard applies, VCAA, Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000), and the appeal is denied.

2.  Osteoarthritis of the Thoracic Spine

In June 1999, a hearing officer increased the evaluation for 
the veteran's osteoarthritis of the lumbar spine from 20 to 
40 percent, while decreasing the evaluation for his 
osteoarthritis of the thoracic spine from 20 to 10 percent.  
This action was accomplished without a reduction in the 
combined disability evaluation in effect prior to the 
reduction of the thoracic spine disability.  As this action 
did not result in a reduction in the amount of VA 
compensation paid to the veteran, the provisions of 38 C.F.R. 
§ 3.105(e) (2000), setting forth mandatory procedural 
requirements in a rating reduction case, do not apply.  See 
VAOPGCPREC 71-91

The RO found that the veteran's disability of the thoracic 
spine is consistent with a 10 percent evaluation under 
Diagnostic Code 5291, which is the maximum available for 
either moderate or severe limitation of motion of the dorsal 
spine. 38 C.F.R. § 4.71a, Diagnostic Code 5291.  Because the 
veteran is currently receiving the maximum evaluation allowed 
under Diagnostic Code 5291, the Board must determine whether 
any other applicable diagnostic code warrants a higher 
evaluation for this disability.  

The rating code provides for a 30 percent disability 
evaluation if there is evidence that the dorsal spine is 
ankylosed (bony fixation).  38 C.F.R. § 4.71a, Code 5288 
(2000).  However, as there is no evidence of ankylosis of the 
thoracic spine, Diagnostic Code 5288 is not for application.  
The Board also points out that an additional 10 percent 
evaluation may be provided under Diagnostic Code 5285 if 
evidence shows a demonstrable deformity of a vertebral body.  
38 C.F.R. § 4.71a, Diagnostic Code 5285.  Here, no such 
evidence has been submitted.  In fact, X-rays taken in March 
1997 revealed no evidence of any fracture or dislocation.  
Finally, the Board notes that since the veteran's 
osteoarthritis of the thoracic spine is currently evaluated 
at the highest schedular evaluation available based upon 
limitation of motion, a higher rating under 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 is not warranted.  See Johnston, 10 
Vet. App. at 80. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for osteoarthritis of the 
thoracic spine.  Accordingly, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies, VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000).  Thus, the appeal 
is denied.

III.  Residuals of a Fracture of the Right Radius

The veteran fractured his right radius while working on a 
ship in 1943.  As a result, service connection was 
established for residuals of a fracture of the right radius 
at the wrist, for which a noncompensable evaluation was 
assigned.  The veteran now claims that symptoms associated 
with this disability have worsened and that an increased 
evaluation is therefore warranted. 

A.  Factual Background

At his August 1998 VA examination, the veteran reported pain 
in his right wrist with lifting anything greater than 15 
pounds.  He said pain would usually last for about two hours, 
which he described as a dull ache of mild to moderate 
severity.  He denied any swelling, locking, heat, or redness, 
but did report fatigability, stiffness and weakness.  He 
occasionally used Daypro for pain, but did not wear a brace.  
No other precipitating or alleviating factors were 
identified.  He related a history of having undergone carpal 
tunnel surgery shortly after service.  He denied any episodes 
of dislocation, recurrent subluxation or inflammatory 
arthritis.  

Objectively, the examiner found no evidence of edema, 
effusion, instability, weakness, tenderness, redness, painful 
motion, abnormal movement or guarding of the right wrist.  
Normal and equal strength was present without pain on 
resisted motion.  Range of motion testing of the right wrist 
showed dorsiflexion and palmar flexion of 45 degrees, radial 
deviation of 15 degrees, and ulnar deviation of 25 degrees.  
By comparison, the left wrist exhibited dorsiflexion of 50 
degrees, palmar flexion of 55 degrees, radial deviation of 20 
degrees, and ulnar deviation of 45 degrees.  No pain on 
motion was reported for either wrist.  The diagnosis was 
status post fracture of the right radius at the wrist.

At his April 1999 RO hearing, the veteran testified that he 
now had arthritis in his right wrist.  He said this 
disability made it difficult to open jars and use hand tools.  
He reported pain on use extending from his wrist to his 
elbow.  He said he was unable to lift objects in excess of 10 
pounds, and was unable to use his fingers during periods of 
pain.  At his February 2001 Board hearing, the veteran said 
he had no strength in his right hand, and that his wife would 
have to open jars for him.  He indicated that he may be 
required to wear a brace on his right wrist in the near 
future because of the pressure placed on his wrist from using 
a cane.  

B.  Analysis

The veteran's right wrist disability has been evaluated under 
Diagnostic Code 5212, which refers to impairment of the 
radius.  This diagnostic code provides a 10 percent 
evaluation for malunion or bad alignment the major or minor 
radius, and a 20 percent evaluation where there is evidence 
of nonunion of the radius of the major or minor extremity in 
the upper half.  A 30 percent evaluation is warranted where 
there is nonunion in the lower half of the major extremity 
with false movement and without loss of bone substance.  A 40 
percent evaluation requires loss of bone substance in the 
major extremity (1 inch (2.5 cm.) or more) and marked 
deformity.  38 C.F.R. 4.71a, Diagnostic Code 5212.

Upon further review, however, the Board is of the opinion 
that Diagnostic Code 5212 does not provide the most 
appropriate criteria for rating the veteran's service- 
connected disability.  In evaluating the severity of a 
particular disability, it is essential to consider its 
history.  38 C.F.R. §§ 4.1, 4.41; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  According to the record, the veteran 
sustained a fracture to his radius near the wrist joint.  The 
veteran also reported that his symptoms primarily involved 
the wrist.  Thus, it is the opinion of the Board that 
Diagnostic Code 5215 (limitation of motion of the wrist) is 
the more appropriate diagnostic code to evaluate his 
disability due to residuals of a fracture of the right 
radius. 
 Butts v Brown, 5 Vet. App. 532, 538 (1993) (holding that the 
assignment of a particular Diagnostic Code is completely 
dependent on the facts of a particular case).

Under Diagnostic Code 5215, a 10 percent evaluation is 
provided where either wrist shows palmar flexion limited in 
line with the forearm or where dorsiflexion is less than 15 
degrees.  This is the maximum evaluation provided under this 
code provision.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

Based on the foregoing, the Board finds that the evidence 
supports a 10 percent evaluation for the veteran's right 
wrist disability.  The Board recognizes that the clinical 
evidence shows only slight limitation in range of motion of 
the right wrist.  In addition to applicable schedular 
criteria, however, the Board is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to factors such as pain or weakness, to 
the extent that such complaints are supported by adequate 
pathology.  38 C.F.R. §§ 4.40, 4.45 and 4.59; see also 
DeLuca, 8 Vet. App. at 204-7.  The Board finds the veteran's 
testimony to be credible concerning his complaints of 
functional loss due to pain and weakness.  Although no 
weakness was clinically identified or expressed in terms of 
limitation of range of motion on the veteran's VA examination 
in 1998, the right wrist showed some limitation of motion 
when compared to the left.  Accordingly, weighing all the 
evidence, the Board finds that a 10 percent evaluation for 
the veteran's right wrist disability is warranted.  38 C.F.R. 
§ 4.7.

In reaching this decision, the Board has also considered 
whether an evaluation in excess of 10 percent could be 
assigned for this disability.  The 10 percent evaluation is 
the maximum rating allowed under Diagnostic Code 5215.  
Further, the only other code provision pertaining to the 
wrist is Diagnostic Code 5214, which refers to ankylosis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (1998).  
Ankylosis is "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint."  Disney v. Brown, 9 Vet. App. 79, 81 
(1996) (quoting from Stedman's Medical Dictionary 87 (25th 
ed. 1990)).  The veteran does not contend nor does the 
evidence demonstrate that his right wrist is ankylosed.  As 
such, the veteran's right wrist disability is most consistent 
with a 10 percent rating under Diagnostic Code 5215 on the 
basis of functional loss due to pain.

IV.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  

There has been no showing in the present case that any of the 
veteran's disabilities at issue have independently caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  The veteran 
stated on several occasions that he was forced to retire in 
1986 as a custodian due to his service-connected disabilities 
involving the lumbar spine, thoracic spine and right wrist.  
However, no medical opinion of record indicates that any of 
these disabilities played a significant role in his 
retirement over ten years ago.  Moreover, the record shows 
that the veteran suffers from numerous other disabilities, 
including status post left knee replacement, diabetes 
mellitus, hypertension, degenerative joint disease of the 
left shoulder, and a history of prostate cancer.  He also 
uses a cane due to his left knee disability.  Under these 
circumstances, there are currently no factors suggestive of 
an unusual disability picture due to the service-connected 
disabilities at issue.  Therefore, further development in 
keeping with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 40 percent for osteoarthritis of 
the lumbar spine is denied.

An evaluation in excess of 10 percent for osteoarthritis of 
the thoracic spine is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent evaluation for residuals of a 
fracture of the right radius is granted. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

